Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 1 of 7




          EXHIBIT 7
           Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 2 of 7



 O’Melveny & Myers LLP                T: +1 650 473 2600                                                     File Number:
 2765 Sand Hill Road                  F: +1 650 473 2601
 Menlo Park, CA 94025-7019            omm.com




                                                                                                         Melody Drummond Hansen
November 19, 2020                                                                                        D: +1 650 473 2636
                                                                                                         mdrummondhansen@omm.com
VIA E-MAIL

Sarah Salomon
Keker Van Nest & Peters
633 Battery Street
San Francisco, CA 94111-1809
ssalomon@keker.com

Re:     Instacart Subpoena to Uber; Maplebear Inc. dba Instacart v. Cornershop
        Technologies, Inc., et al., Case No. 2:20-CV-00240-JRG (E.D. Tex.)

Dear Ms. Salomon:

I write in response to your November 16, 2020 letter regarding Uber’s Responses and
Objections (“Responses”) to Instacart’s November 5, 2020 subpoena to Uber (the “Subpoena”).

As Uber’s Responses explained, the Subpoena imposes an undue burden on Uber because, to
the extent it seeks non-privileged information that is potentially relevant to the litigation, such
information is equally available from the Cornershop Defendants. Indeed, Defendants had a
deadline on November 9 to produce “all documents . . . relevant to the claims and defenses.”
E.D. Tex. Dkt. No. 62. Instacart had not reviewed such party discovery before seeking
information from non-party Uber, which Uber submits would be the proper course of action. The
Subpoena otherwise seeks information that is not relevant or proportional to the needs of the
case, or information that is privileged. Your letter fails to substantively address Uber’s
objections, ignoring them, mischaracterizing them, and citing inapplicable cases, as discussed
further below.

Your letter also incorrectly suggests that Uber’s ownership interest in Cornershop means that
Uber should not be treated as a non-party, stating without basis that Uber is no “stranger” to the
litigation and is not an “innocent third party.” (Letter at 1.) In our previous meet and confer,
however, Instacart’s counsel acknowledged that Uber is a non-party and Instacart’s Subpoena
is subject to Rule 45. Rule 45 provides that as the subpoenaing party, Instacart and its
attorneys “must take reasonable steps to avoid imposing undue burden or expense” on Uber,
the subpoenaed non-party. Your letter cites no factual or legal support for Uber to be treated
otherwise. The letter likewise fails to establish relevance or proportionality of the information
sought from Uber, or to address Uber’s concerns regarding burden, as discussed further below.




              Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                          Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
          Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 3 of 7




In further response to the specific topics raised in your letter:

   1. Instacart Seeks Irrelevant Information, Disproportionate to the Case (Issue No. 1)

Topic and Request Nos. 1 and 2 relate to alleged “scraping of data or images by, with the
involvement of, at the behest of, or for the benefit of Cornershop, whether directly or indirectly,
and Uber’s knowledge of the same” and Cornershop’s use of images, data, trademarks or trade
names without their owners’ permission. As an initial matter, your letter generally ignores the
scope and vagueness objections that Uber made, including objections that Instacart seeks
information regarding any “scraping” or use by Cornershop, not limited to Instacart or the
accused activities relevant to the U.S. market.

Your letter, moreover, fails to identify any relevant, proportionate information in Uber’s
possession that is not available from Defendants. Your letter articulates two theories for the
relevance of the information sought. But those theories show that the Subpoena Topics and
Requests are not relevant or proportional. First, you claim that “Uber’s knowledge” is relevant to
the knowledge and intent elements of Instacart’s claims. But only Cornershop’s knowledge
and intent are relevant to Instacart’s claims, and the source of Cornershop’s knowledge is
Cornershop. Second, you claim without basis or support that Uber’s knowledge of
Cornershop’s accused activities is relevant to damages. It is unclear how that could be the
case, and your letter provides no explanation.

Topic and Request Nos. 3-5: Your letter states that requests regarding “business models,
forecasts, business plans, budgets, and variance analyses for Cornershop” and documents
“regarding the past, present, and future value, whether actual or potential, of Cornershop’s
business and operations” and “[a]ny actual or potential benefits, costs, and/or risks, whether
monetary or nonmonetary, associated with or concerning the timing of Cornershop’s entry into
the U.S. market” are relevant to Instacart’s damages case. Again, Instacart ignores Uber’s
objections to the scope and vagueness of such requests. As one example, Instacart’s request
for information regarding “[a]ny actual or potential benefits, costs, and/or risks, whether
monetary or nonmonetary” could encompass almost any document related to the transaction
between Uber and Cornershop, given that acquisitions generally involve assessing some kind of
“actual or potential benefits, costs, and/or risks.” Limiting the Topic and Request to the “timing
of Cornershop’s entry into the U.S. market” does not help, including because this language also
is vague, and it is unduly burdensome for Uber to scour all documents for any mention of such
topics—especially when it is unlikely that Uber possesses non-privileged responsive
information. As mentioned in our objections, to date, Uber has identified no knowledge of
Cornershop’s alleged scraping of Instacart images and price information before Instacart filed
this lawsuit. Instacart ignores this burden and proportionality concern.

Your letter suggests that case law supports the relevance of seeking such documents from
Uber. The cases cited, however, are inapposite. Bristol-Myers Squibb Co. v. Kite Pharma Inc.
involved discovery sought from a non-party who acquired plaintiff and thus would later control
the lawsuit and could claim damages based on its own lost profits. No. 2:19-MC-00055-SJO-



                                                                                                  2
          Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 4 of 7




KS, 2019 WL 8589409, at *4 (C.D. Cal. May 29, 2019). The court agreed that it would be
“manifestly unfair if the [non-party], which will . . . control the underlying lawsuit when it acquires
[plaintiff’s parent company] later this year, could . . . claim damages based in part on the
supposed future lost profits . . . but shield[] itself from discovery about” those lost profits. Id.
No such concern is present here because Cornershop is a defendant, and Cornershop has
ceased the accused activities under an agreed preliminary injunction. There are no future
profits to consider. In both Waymo and Symantec, the court granted motions to compel a party
to produce documents exchanged with a third party related to a potential investment. Symantec
Corp. v. Zscaler, Inc., No. 17CV04426JSTTSH, 2019 WL 2288278, at *2 (N.D. Cal. May 29,
2019); Waymo LLC v. Uber Techs., Inc., No. 17-CV-00939-WHA(JSC), 2017 WL 2929439, at *2
(N.D. Cal. July 7, 2017). In Waymo, moreover, the court then quashed a subpoena to a third
party seeking much of the same information sought from the party, noting that its order
compelling the discovery from a party would obviate most of the third-party requests. Waymo,
2017 WL 2929439, at *4. Rather than supporting Instacart’s Subpoena to Uber, these cases
support Uber’s position that Instacart should first seek such business plans, forecasts,
valuations, U.S. market-related information, and other discovery from Defendants, and the
Subpoena to Uber should be quashed.

   2. Instacart Seeks Information Equally Available from Defendants (Issue No. 2)

Your letter apparently concedes (as it should) that Instacart should not seek from non-party
Uber information and documents that it can obtain from Defendants in the litigation, by
identifying information purportedly only in Uber’s control.

In each instance where you identify information only purportedly available from Uber, however,
Instacart fails to demonstrate that such information is relevant or proportionate to justify the
burden on Uber. As Uber’s Responses explained, the Subpoena seeks to require Uber to
undergo a laborious process of reviewing numerous documents for mention of vague categories
of information, and logging and/or redacting numerous privileged documents that have little if
any relevance, as discussed further below.

Topics and Request Nos. 1 and 2: Your letter again wrongly claims that information regarding
“Uber’s knowledge” is relevant to Instacart’s claims against Cornershop, and without addressing
proportionality. The portion of UMG Recordings cited in your letter addresses different types of
knowledge of a defendant under the DMCA, and does not support the proposition that a third
party’s knowledge is relevant to state a DMCA violation. UMG Recordings, Inc. v. Shelter
Capital Partners LLC, 718 F.3d 1006, 1025 (9th Cir. 2013).

Topic and Request Nos. 3-5: Your letter claims that “Uber, not Cornershop, is most
knowledgeable regarding the value of Cornershop’s business to Uber.” (Letter at 4, emphasis
added.) Your letter fails to explain, however, why the value to Uber is relevant and
proportionate to the needs of the case. The value of Cornershop to Uber is reflected in the price
it paid for its interests in Cornershop, which is (1) available from Defendants, and (2) publicly
reported. Intel Corp. is not on point, because it spoke only to the discoverability of third-party



                                                                                                      3
          Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 5 of 7




information about the value of a patent in a patent infringement suit. Intel Corp. v. Prot. Capital
LLC, No. 13CV1685 GPC (NLS), 2013 WL 12313348, at *3 (S.D. Cal. Oct. 2, 2013). Patent
damages may be awarded in the form of a reasonable royalty for use of the claimed invention.
Valuations of patents are accordingly often found relevant. See Fresenius Med. Care Holdings,
Inc. v. Baxter Int’l, Inc., 2008 WL 928539, at *4 (N.D. Cal. Apr. 4, 2008). Instacart’s case does
not involve a patent assertion, nor does Instacart’s Subpoena seek a patent valuation. Your
letter fails to explain how Intel is relevant here.

Your letter then claims without explanation that Uber’s burden objection is “inapplicable,” when
Uber objected to the burdens for each of these Topics and Requests, explaining that they would
likely require Uber to interview numerous witnesses and review and redact numerous privileged
documents, when such discovery is not relevant or proportionate.

As discussed above, Instacart also ignores the scope and vagueness objections Uber made.
Instacart fails to explain why the full scope of these Topics and Requests as issued are relevant
and proportionate.

   3. Undue Burden Objections (Issue No. 3)

Uber’s Responses explained why each of the Topics and Requests were unduly burdensome,
including because (among other reasons) the requests are vague and overbroad, and they seek
to impose burdens on Uber such as interviewing numerous witnesses, engaging in burdensome
electronic discovery including searching for and reviewing documents, redacting privileged
materials in documents, and logging numerous privileged documents, when discovery from
Uber is not relevant to the claims and defenses of the parties, nor proportional to the needs of
the case.

Your letter concludes without support that it is Uber’s obligation under Rule 45 to conduct the
unduly burdensome exercise that the Subpoena imposes. To the contrary, Instacart has an
obligation to first show that the information it seeks is relevant and proportional to the needs of
the case, and Instacart has an obligation under Rule 45 not to unduly burden non-party Uber.

Your letter wrongly relies on Rule 45(e)(1)(D) to argue that it is Uber’s obligation to show that
“the information is not reasonably accessible because of undue burden or cost.” (Letter at 4.)
Rule 45(e)(1)(D), however, relates specifically to “Inaccessible Electronically Stored
Information.” It does not apply to Uber’s objections to the scope and burdens of Instacart’s
Subpoena in seeking to require Uber to undergo a costly and burdensome search for
information that Instacart has not shown to be relevant, proportional, and unavailable from
Defendants in the lawsuit.

As Uber also explained in response to Topic and Request Nos. 1 and 2, based on Uber’s initial
investigation, Uber has identified no knowledge by Uber of Cornershop’s alleged scraping of
Instacart’s images or pricing information before Instacart’s lawsuit, and documents on this topic
post-dating the filing of the complaint are privileged. The likelihood, therefore, of Uber



                                                                                                      4
         Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 6 of 7




possessing responsive, non-privileged information is not commensurate with the burden
imposed on Uber, especially considering the lack of relevance and proportionality.

   4. Reasonable Search and “Discovery on Discovery” (Issue No. 4)

Instacart puts the cart before the horse in accusing Uber of not conducting a “reasonable
search.” First, Instacart must demonstrate that its Subpoena seeks relevant information
proportional to the needs of the case, which Instacart has failed to do, while simultaneously
asking Uber to prove a negative. Second, Uber properly offered the findings of its inquiry in
response to Instacart’s subpoena based on the time allotted between the Subpoena and
Response date.

In support of its Topic and Request No. 6, Instacart asserts without basis that it is entitled to
explore the “contours of Uber’s searches.” (Letter at 4.) United States v. Lee, cited in your
letter, merely states that a reasonable search is required, not that discovery about discovery is
permissible. No. 5:06 CR0424 JW, 2009 WL 1108697, at *2 (N.D. Cal. Apr. 24, 2009).

Instead, Topic and Request No. 6 call for improper “discovery about discovery.” A party
generally is not entitled to discovery about another party’s compliance with discovery requests
because it is not reasonably calculated to lead to the discovery of admissible evidence. See,
e.g., Advante Int’l Corp. v. Mintel Learning Tech., 2006 WL 3371576, at *4 (N.D. Cal. Nov. 21,
2006) (denying motion to compel that sought discovery directed to whether all responsive
documents were produced). Instacart has not explained why it is entitled to such “discovery on
discovery.”

   5. Alleged Incomplete Responses (Issue No. 5)

In a rehash of its “unreasonable search” argument, Instacart demands without basis that Uber
must disclose to Instacart what it has done to comply with the Subpoena. Instacart must first
explain why what it seeks is relevant and proportional. It has failed to do so.

With respect to Uber’s responses to Topic and Request Nos. 1 and 2 regarding its “search to
date for responsive, non-privileged information,” Uber has searched for information regarding
Instacart’s allegations of scraping of Instacart images and pricing information and has identified
no responsive, non-privileged information. Based on Uber’s inquiry to date, Uber was not aware
of Cornershop’s alleged scraping before Instacart filed its lawsuit, and information related to
Uber’s knowledge after the lawsuit is privileged.

Instacart provides no basis to demand that Uber explain to Instacart exactly what it has done in
response to the Subpoena. To the contrary, such efforts are protected by attorney-client and
work product privileges.




                                                                                                    5
         Case 3:21-mc-80007-SK Document 1-8 Filed 01/12/21 Page 7 of 7




   6. Privilege Objections (Issue No. 6)

As Uber explained in its objections, each of the Topics and Requests calls for privileged
information. A subpoena that “requires disclosure of privileged or other protected matter” must
be quashed. Fed. R. Civ. P. 45(d)(3)(A). Uber described the nature of such documents and
information in its Responses. For example, Uber explained that the Topics and Requests seek
“Uber’s privileged information communicated by and with Uber’s counsel before, during, or after
its acquisition of Instacart; common interest information exchanged with Cornershop’s counsel;
as well as privileged Information regarding the Lawsuit.” Uber also explained that Instacart’s
Subpoena seeks to require Uber to engage in burdensome review, redaction, and logging of
documents.

As Instacart well knows, transactions like Uber’s investment in Instacart involve many privileged
communications, including communications among Uber’s inside counsel and with outside
counsel before, during, and after negotiations. They involve common interest information
exchanged among counsel. Instacart’s requests, moreover, seek privileged information in
Uber’s possession post-dating the filing of the lawsuit.

Your letter assumes that Uber should be required to engage in a laborious process of reviewing,
redacting, and logging the numerous privileged documents before Instacart establishes the
relevance and proportionality of such information and documents. The burden of such an
exercise is part of Uber’s objection to the Subpoena and is especially unwarranted where
Instacart has failed to demonstrate that the information it seeks, to the extent not privileged,
could not be obtained from the defendants.

We are available to meet and confer with Instacart regarding these matters. I will send my
availability to meet and confer on Friday, November 20.



                                                Regards,



                                                Melody Drummond Hansen
                                                of O’MELVENY & MYERS LLP




                                                                                                6
